PER CURIAM.
Upon the first trial 'of this action specific performance was decreed, the court holding that the title tendered by the plaintiff was marketable. The defendant appealed to this appellate division, and that appeal was transferred to the appellate division in the Second department. That appellate division reversed the judgment, and ordered a new trial, holding that plaintiff’s title was not marketable. The opinion was unanimous, and it will be found reported in 14 App. Div. 530, 44 N. Y. Supp. 132. Upon the new trial thus awarded the plaintiff’s complaint was dismissed.. The facts were substantially the same as upon the first trial. The decision of the appellate division in the Second department is, under the circumstances, the law of the case in this court.
The judgment should therefore be affirmed, with costs.